                                            Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 1 of 14




                                   1

                                   2                                      *NOT FOR PUBLICATION*

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    AROLDO ALBERTO RODRIGUEZ DIAZ,                      Case No. 4:20-cv-01806-YGR
                                                       Petitioner,
                                   8
                                                                                            ORDER GRANTING IN PART AND DENYING
                                                  v.                                        IN PART PETITION AND TEMPORARY
                                   9
                                                                                            RESTRAINING ORDER
                                  10    WILLIAM P. BARR, ET AL.,
                                                                                            Re: Dkt. Nos. 1, 1-1,
                                                       Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Aroldo Alberto Rodriguez Diaz filed this petition for writ of habeas corpus and

                                  14   temporary restraining order against respondents William P. Barr, Chad Wolf, David Jennings, and

                                  15   Wendell Anderson. (Dkt. Nos. 1, 1-1.) Rodriguez Diaz requests that the Court: (1) declare his

                                  16   detention without a custody hearing by respondents as unconstitutional and in violation of the

                                  17   Immigration and Nationality Act (“INA”); (2) order his immediate release from Immigration and

                                  18   Customs Enforcement (“ICE”); or, alternatively; (3) order respondents to provide immediately a

                                  19   custody hearing at which the government is required to justify continued detention by clear and

                                  20   convincing evidence that Rodriguez Diaz is a danger or flight risk.

                                  21           Having carefully reviewed the record, the papers submitted, and for the reasons set forth

                                  22   more fully below, the Court HEREBY ORDERS as follows: (1) the petition is GRANTED IN PART

                                  23   and DENIED IN PART; and (2) the temporary restraining order is GRANTED IN PART and DENIED

                                  24   IN PART.

                                  25   I.      BACKGROUND
                                  26           In order to expedite the issuance of this order, the Court assumes familiarity with the

                                  27   details of this matter and only summarizes the background relevant to this Order. Thus:

                                  28
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 2 of 14




                                   1          Rodriguez Diaz is a citizen of El Salvador who came to the United States on an unknown

                                   2   date, at an unknown location and without being admitted.

                                   3          After his release from state custody, on November 2, 2011, Rodriguez Diaz was transferred

                                   4   to ICE custody and ICE placed him into removal proceedings. He was charged as an alien present

                                   5   in the United States without being inspected, admitted, or paroled. On January 20, 2012,

                                   6   Rodriguez Diaz was released from the custody of the Office of Refugee Resettlement. Rodriguez

                                   7   Diaz’s removal proceedings continued while he was not in detention.

                                   8          After being released, Rodriguez Diaz was involved in several criminal incidents, including:

                                   9   (1) arrested and later charged for battery on a person on school, park, or other property and battery

                                  10   on a person resulting in serious bodily injury; (2) arrested for and charged with possession of

                                  11   burglary tools; and (3) charged with possession of a controlled substance.

                                  12          On August 3, 2018, Rodriguez Diaz was arrested for a domestic dispute incident with his
Northern District of California
 United States District Court




                                  13   wife. On December 18, 2018, Rodriguez Diaz was convicted of battery on a spouse and

                                  14   intimidating or dissuading a witness, for which he was sentenced to 18 months’ probation and 276

                                  15   days’ jail and months’ probation, respectively. After his release from criminal custody, ICE took

                                  16   Rodriguez Diaz into custody on December 18, 2018.

                                  17          On February 27, 2019, Rodriguez Diaz appeared before the Immigration Judge (“IJ”) for a

                                  18   custody redetermination. During the hearing, Rodriguez Diaz’s counsel and the attorney for ICE

                                  19   asked Rodriguez Diaz questions regarding his alleged gang affiliation. After being placed under

                                  20   oath, Rodriguez Diaz testified that he was never in a gang and that he was never jumped into a

                                  21   gang. He also testified that his tattoo of “C.L.” stood for “California Life” and did not stand for

                                  22   “Carnales Locos.” Rodriguez Diaz’s counsel also made an offer of proof regarding the

                                  23   circumstance surrounding his conviction for battery on a spouse and intimidating a witness. At

                                  24   the conclusion of the hearing, the IJ stated that it appeared that Rodriguez Diaz was a gang

                                  25   member, and denied bond, finding that Rodriguez Diaz was a danger to the community.

                                  26   Rodriguez Diaz did not appeal that determination.

                                  27          On May 13, 2019, the IJ denied Rodriguez Diaz’s applications for relief and ordered him

                                  28   removed from the United States. Rodriguez Diaz appealed the IJ’s ruling to the Board of
                                                                                         2
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 3 of 14




                                   1   Immigration Appeals (“BIA”), and on October 17, 2019, the BIA dismissed Rodriguez Diaz’s

                                   2   appeal. On October 17, 2019, Rodriguez Diaz filed a petition for review with the Ninth Circuit

                                   3   and requested a stay of removal. See Rodriguez Diaz v. Barr, 19-72634 (9th Cir.).

                                   4          Rodriguez Diaz’s conviction for possession of a controlled substance was vacated on

                                   5   September 16, 2019. On February 5, 2020, Rodriguez Diaz filed a motion with for a new custody

                                   6   redetermination pursuant to 8 U.S.C. § 1003.19(e).1 In the motion, Rodriguez Diaz asserts that

                                   7   there has been a material change in circumstances because his conviction for possession of a

                                   8   controlled substance had been vacated and because he has made significant efforts at

                                   9   rehabilitation. In the declaration in support of his motion, Rodriguez Diaz now admits that he was

                                  10   jumped into a gang and that his tattoos stand for Carnales Locos, but that he has since disclaimed

                                  11   any membership in such gang.

                                  12          On February 24, 2020, the IJ denied Rodriguez Diaz’s motion. On March 26, 2020, the IJ
Northern District of California
 United States District Court




                                  13   issued its memorandum explaining the reasoning for the denial concluding as follows:

                                  14                  The Court finds that the evidence submitted by Respondent does not
                                                      establish any material change in circumstance that would warrant
                                  15                  another custody hearing. Importantly, Respondent, while under oath
                                                      before the Court, denied ever being a part of a gang and only
                                  16                  associating or hanging out with gang members and denied that the C
                                                      & L tattoo stood for Camales Locos.
                                  17
                                                      However, his sworn declaration he admits to being in a gang and
                                  18                  that the C & L tattoo stood for Camales Locos. Respondent in his
                                                      custody hearing attempted to either minimize or completely deny his
                                  19                  involvement with any gang activity in order to obtain release from
                                                      custody. Respondent's previous testimony is contradicted by his
                                  20                  declaration and the Court can give little weight to the statements he
                                                      makes in his declaration that he is no longer active in the gang and
                                  21                  thathecompletelycuttieswiththegangin2017. Though the Court
                                                      applauds Respondent in taking classes to attempt to better himself
                                  22                  and acknowledges his conviction for CHSC § 11350 being vacated
                                                      and repled to CPC § 32, the Court found Respondent to be a danger
                                  23                  to the community based on his gang membership and the evidence
                                                      submitted does nothing to materially alter the Court's conclusion.
                                  24
                                       (Dkt. No. 9-2 at 2-3.)
                                  25

                                  26

                                  27
                                              1
                                  28            On or about February 12, 2020, Rodriguez Diaz sought a stay of his petition for review in
                                       the Ninth Circuit proceedings pending a decision on the motion to reopen.
                                                                                       3
                                             Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 4 of 14




                                   1            Rodriguez Diaz appealed to the BIA and filed the instant petition and temporary

                                   2   restraining order on March 13, 2020. On March 16, 2020, the Court ordered respondents to

                                   3   respond by noon on March 20, 2020. (Dkt. No. 6.) Based on that response in opposition and

                                   4   return to petition, the Court issued another order permitting Rodriguez Diaz a reply and traverse to

                                   5   the government’s briefing, stating that it had serious concerns as to the merits of the petition and

                                   6   the temporary restraining order. (Dkt. No. 8.) Following the filing of the reply and traverse, the

                                   7   parties requested permission to file supplemental briefing on the issue of the ongoing coronavirus

                                   8   disease (COVID 19) pandemic (Dkt. No. 10), which the Court later granted (Dkt. No. 12).

                                   9            During the pendency of this matter and his immigration action, Rodriguez Diaz is being

                                  10   detained at Yuba County Jail, which, as of the filing of the government’s supplemental brief on

                                  11   April 23, 2020, had no suspected or confirmed COVID-19 cases.

                                  12   II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            A.     Habeas Petitions Regarding Custody Redetermination
                                  14            The parties agree that, under Ninth Circuit law, Rodriguez Diaz is detained pursuant to 8

                                  15   U.S.C. § 1226(a) because he has a currently pending petition for review in the Ninth Circuit and

                                  16   has an associated temporary stay of removal. See Prieto-Romero v. Clark, 534 F.3d 1053, 1065

                                  17   (9th Cir. 2008). “After an alien is detained, the DHS [Department of Homeland Security] district

                                  18   director makes an initial custody determination and may allow the alien's release on bond. If the

                                  19   alien objects to the director's bond determination, he may request a bond redetermination hearing

                                  20   before an IJ at any time before the issuance of an administratively final order of removal.” Id. at

                                  21   1058 (citing 8 C.F.R. § 236.1(d); 8 C.F.R. § 1003.19(c)).

                                  22            In making a bond determination, the IJ should consider “any or all” of the following

                                  23   factors:
                                               (1) whether the alien has a fixed address in the United States; (2) the alien's
                                  24           length of residence in the United States; (3) the alien's family ties in the
                                               United States, and whether they may entitle the alien to reside permanently
                                  25           in the United States in the future; (4) the alien's employment history; (5) the
                                               alien's record of appearance in court; (6) the alien's criminal record,
                                  26           including the *960 extensiveness of criminal activity, the recency of such
                                               activity, and the seriousness of the offenses; (7) the alien's history of
                                  27           immigration violations; (8) any attempts by the alien to flee prosecution or
                                               otherwise escape from authorities; and (9) the alien's manner of entry to the
                                  28           United States.
                                                                                         4
                                          Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 5 of 14




                                   1   Matter of Guerra, 24 I & N Dec. 37, 40 (BIA 2006); see also Singh v. Holder, 638 F.3d 1196,

                                   2   1206 (9th Cir. 2011) (applying Matter of Guerra to § 1226(a)). The IJ has “broad discretion in

                                   3   deciding the factors that he or she may consider” and “may choose to give greater weight to one

                                   4   factor over others, as long as the decision is reasonable.” Matter of Guerra, 24 I & N Dec. at 40.

                                   5           A detainee may appeal the IJ's determination to the BIA. 8 C.F.R. § 1003.19(f). A

                                   6   detainee may also request a subsequent bond redetermination from the IJ, but the request “shall be

                                   7   considered only upon a showing that the alien's circumstances have changed materially since the

                                   8   prior bond redetermination.” Id. § 1003.19(e).

                                   9           B.      Temporary Restraining Order
                                  10           Requests for temporary restraining orders are governed by the same general standards that

                                  11   govern the issuance of a preliminary injunction. See New Motor Vehicle Bd. v. Orrin W. Fox Co.,

                                  12   434 U.S. 1345, 1347 n.2 (1977); Stuhlbarg lnt'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240
Northern District of California
 United States District Court




                                  13   F.3d 832, 839 n. 7 (9th Cir. 2001). Preliminary injunctive relief, whether in the form of a

                                  14   temporary restraining order or a preliminary injunction, is an “extraordinary and drastic remedy,”

                                  15   that is never awarded as of right. Munaf v. Geren, 553 U.S. 674, 689-690 (2008) (internal

                                  16   citations omitted). In order to obtain such relief, plaintiffs must establish four factors: (1) they are

                                  17   likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of

                                  18   preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction is in the

                                  19   public interest. Winter v. Natural Resources Defense Council. Inc., 555 U.S. 7, 20 (2008).

                                  20           With respect to the success on the merits and balance of harms factors, courts will permit a

                                  21   party making a strong showing on one factor to offset a weaker showing on the other, so long as

                                  22   all four factors are established. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1 1 3 5 (9th

                                  23   Cir. 2011). For example, if the balance of hardships tips sharply in a party’s favor, they may
                                       satisfy the likelihood of success factor by showing that there are at least “serious questions”
                                  24
                                       favoring the merits of their claim. Id.
                                  25

                                  26   III.    ANALYSIS
                                               Here, the Court first decides on issues of jurisdiction and exhaustion, before deciding the
                                  27
                                       merits of the petition and the temporary restraining order.
                                  28
                                                                                           5
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 6 of 14




                                   1          Jurisdiction. The Court concludes that it has jurisdiction in this matter: Individuals who

                                   2   are “dissatisfied with the IJ's bond determination may file an administrative appeal so that the

                                   3   necessity of detention can be reviewed by the BIA. If they remain dissatisfied, they may file a

                                   4   petition for habeas corpus in the district court. They may then appeal to [the Court of Appeals].”

                                   5   Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011) (internal quotation marks, alteration,

                                   6   and citations omitted).

                                   7          Under 8 U.S.C. § 1226(e), “[t]he Attorney General's discretionary judgment regarding the

                                   8   application of this section shall not be subject to review. No court may set aside any action or

                                   9   decision by the Attorney General under this section regarding the detention or release of any alien

                                  10   or the grant, revocation, or denial of bond or parole.” Nevertheless, “a federal district court has

                                  11   habeas jurisdiction under 28 U.S.C. § 2241 to review . . . bond hearing determinations for

                                  12   constitutional claims and legal error.” Singh, 638 F.3d at 1200; see also Jennings v. Rodriguez,
Northern District of California
 United States District Court




                                  13   138 S. Ct. 830, 841 (2018) (8 U.S.C. “§ 1226(e) does not preclude ‘challenges [to] the statutory

                                  14   framework that permits [the alien's] detention without bail.” (alterations in original) (quoting

                                  15   Demore v. Kim, 538 U.S. 510, 517, 123 S.Ct. 1708, 155 L.Ed.2d 724 (2003))). Section 1226(e)

                                  16   “does not limit habeas jurisdiction over constitutional claims or questions of law,” which, as the

                                  17   Ninth Circuit has explained, “includ[e] ‘application of law to undisputed facts, sometimes referred

                                  18   to as mixed questions of law and fact.’ ” Singh, 638 F.3d at 1202 (quoting Ramadan v. Gonzales,

                                  19   479 F.3d 646, 648 (9th Cir. 2007) (per curiam)).

                                  20          However, while a district court has jurisdiction to review mixed questions of law and fact,

                                  21   it must be careful not to encroach upon “the IJ's discretionary weighing of the evidence.” Slim v.

                                  22   Nielson, No. 18-cv-02816-DMR, 2018 WL 4110551, at *4 (N.D. Cal. Aug. 29, 2018). Pursuant to

                                  23   § 1226(e), “discretionary decisions granting or denying bond are not subject to judicial review.”

                                  24   Prieto-Romero, 534 F.3d at 1058. Accordingly, where a habeas petitioner “asks the Court to

                                  25   second-guess the IJ's weighing of the evidence, that claim is directed solely to the IJ's discretion

                                  26   and is unreviewable.” De La Cruz Sales v. Johnson, 323 F. Supp. 3d 1131, 1138-39 (N.D. Cal.

                                  27   2017). That said, Section 1226(e) does not bar courts from concluding that “[t]he evidence before

                                  28   the IJ failed, as a matter of law, to prove flight risk or danger.” Judulang v. Chertoff, 562 F. Supp.
                                                                                          6
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 7 of 14




                                   1   2d 1119, 1127 (S.D. Cal. 2008); see Slim, 2018 WL 4110551, at *4-5 (distinguishing between an

                                   2   unreviewable challenge to “the IJ's discretionary weighing of the evidence” and permissible

                                   3   challenges to “whether the party bearing the burden of proof met the applicable quantum of

                                   4   evidence”).

                                   5           Accordingly, as applied to this case, the Court has jurisdiction to review the IJ's denial of a

                                   6   request for a new bond hearing under 8 C.F.R. § 1003.19(e) to determine “whether the IJ failed as

                                   7   a matter of law in determining that Petitioner did not show that his circumstances had materially

                                   8   changed,” and whether denial of a new bond hearing violated the petitioner's right to due process.

                                   9   Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762, 772-73 (N.D. Cal. 2019).

                                  10           Exhaustion. The Court finds that waiver of the exhaustion requirement is appropriate in

                                  11   this matter: “The exhaustion requirement is prudential, rather than jurisdictional, for habeas

                                  12   claims” challenging bond determinations under 8 U.S.C. § 1226(a). Hernandez v. Sessions, 872
Northern District of California
 United States District Court




                                  13   F.3d 976, 988 (9th Cir. 2017). Applying the prudential exhaustion requirement is appropriate

                                  14   when:

                                  15                  (1) agency expertise makes agency consideration necessary to
                                                      generate a proper record and reach a proper decision; (2) relaxation
                                  16                  of the requirement would encourage the deliberate bypass of the
                                                      administrative scheme; and (3) administrative review is likely to
                                  17                  allow the agency to correct its own mistakes and to preclude the
                                                      need for judicial review.
                                  18
                                       Id. (quoting Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007)). But a court may nonetheless
                                  19
                                       waive the exhaustion requirement if “administrative remedies are inadequate or not efficacious,
                                  20
                                       pursuit of administrative remedies would be a futile gesture, irreparable injury will result, or the
                                  21
                                       administrative proceedings would be void.” Id. (quoting Laing v. Ashcroft, 370 F.3d 994, 1000
                                  22
                                       (9th Cir. 2004)).
                                  23
                                               Here, waiver of the exhaustion requirement is appropriate. First, “the BIA has no
                                  24
                                       jurisdiction to decide questions of the constitutionality of the immigration laws.” Liu v. Waters, 55
                                  25
                                       F.3d 421, 426 (9th Cir. 1995). As the BIA has explained, it “must apply the statute as written to
                                  26
                                       the cases that come before us. It is well settled that we lack jurisdiction to rule on the
                                  27
                                       constitutionality of the Act and the regulations we administer . . . . [E]ven if we were to perceive a
                                  28
                                                                                          7
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 8 of 14




                                   1   constitutional infirmity in the unambiguous statute before us, we would be without authority to

                                   2   remedy it.” In Re Fuentes-Campos, 21 I. & N. Dec. 905, 912 (BIA 1997). The BIA therefore is

                                   3   without authority to address the constitutional arguments Rodriguez Diaz raises in this petition.

                                   4          Second, Rodriguez Diaz would suffer irreparable injury if this Court did not waive the

                                   5   exhaustion requirement. Rodriguez Diaz would continue to be in custody, arguably in violation of

                                   6   his due process rights. He “suffers potentially irreparable harm every day that he remains in

                                   7   custody without a hearing, which could ultimately result in his release from detention.” Cortez v.

                                   8   Sessions, 318 F. Supp. 3d 1134, 1139 (N.D. Cal. 2018) (citation omitted). The government argues

                                   9   that Rodriguez Diaz’s claimed irreparable harms are “common to all aliens seeking review of their

                                  10   custody or bond determinations.” (Dkt. No. 7 at 16 (quoting Resendiz v. Holder, No. 12-04850

                                  11   WHA, 2012 WL 5451162, at *5 (N.D. Cal. Nov. 7, 2012).) However, although some of the

                                  12   effects of detention on Rodriguez Diaz are “the same type of harm any person who is detained
Northern District of California
 United States District Court




                                  13   may suffer, they are [nonetheless] irreparable in nature.” Lopez Reyes v. Bonnar, No. 18-cv-

                                  14   07429-SK, 2018 WL 7474861, at *7 (N.D. Cal. Dec. 24, 2018).

                                  15          Finally, the Court follows the vast majority of cases that have waived exhaustion based on

                                  16   irreparable injury when an individual has been detained for months without a bond hearing, and

                                  17   where several additional months may pass before the BIA renders a decision on a pending appeal.

                                  18   E.g., De Paz Sales v. Barr, No. 19-cv-04148-KAW, 2019 WL 4751894, at *4-5 (N.D. Cal. Sept.

                                  19   30, 2019); Lopez Reyes, 2018 WL 7474861, at *6-7; Cortez, 318 F. Supp. 3d at 1138-39; Ortega-

                                  20   Rangel v. Sessions, 313 F. Supp. 3d 993, 1003-04 (N.D. Cal. 2018).

                                  21          Merits. For the reasons below, the Court concludes that Rodriguez’s Diaz detention has

                                  22   been so prolonged that due process requires he be given a bond hearing at which the government

                                  23   bears the burden of proving dangerousness or flight risk by clear and convincing evidence.

                                  24   However, the Court concludes that Rodriguez Diaz has not satisfied based on the record before the

                                  25   Court that he neither a flight risk nor a danger to the community as a matter of law. The Court

                                  26   first address Rodriguez Diaz’s request for a custody redetermination hearing (bond hearing).

                                  27          Custody Redetermination Hearing: Here, it is undisputed by the parties that the IJ’s

                                  28   analysis neither shifted the burden to the government, nor did the IJ require that the government
                                                                                        8
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 9 of 14




                                   1   prove Rodriguez Diaz’s continued detention through clear and convincing evidence. Instead, the

                                   2   IJ denied Rodriguez Diaz’s motion for a new bond hearing on the basis that Rodriguez Diaz failed

                                   3   to meet his burden to demonstrate a material change in circumstances as required for a new bond

                                   4   hearing under 8 C.F.R. § 1003.19(e).

                                   5          As an initial matter, the government avers that, because Rodriguez Diaz already received

                                   6   an initial custody determination in February 2019, he is not entitled to another custody

                                   7   determination. These arguments do not persuade. Several district courts have concluded that

                                   8   where “the government detains an immigrant under 8 U.S.C. § 1226(a) for a prolonged period,

                                   9   that individual is entitled to a hearing at which the government bears the burden of showing risk of

                                  10   flight or dangerousness by clear and convincing evidence.” Marroquin Ambriz v. Barr, 420 F.

                                  11   Supp. 3d 953, 965-66 (N.D. Cal. 2019). See also De Paz Sales, 2019 WL 4751894, at *8

                                  12   (ordering “the Government to provide Petitioner with another bond hearing within twenty-one
Northern District of California
 United States District Court




                                  13   days,” and that “[a]t the hearing, the Government must establish by clear and convincing evidence

                                  14   that Petitioner is a flight risk or a danger to the community to continue his detention”); Lopez

                                  15   Reyes, 362 F. Supp. 3d at 777 (“The material change in circumstances coupled with the passage of

                                  16   time are the factors requiring an additional bond hearing to satisfy due process”). Indeed, as

                                  17   Marroquin Ambriz observes, “several courts in this district have conducted an individualized

                                  18   inquiry to determine whether a petitioner's prolonged detention requires an additional bond

                                  19   hearing.” 420 F. Supp. 3d at 963. Thus:

                                  20          For example, one court concluded that, “[b]ecause Petitioner has not
                                              identified any binding Ninth Circuit or Supreme Court case-law that
                                  21          establishes Petitioner's categorical right to a periodic bond hearing, the
                                              Court must conduct an individualized due process analysis pursuant to the
                                  22          conventional Mathews v. Eldridge, 424 U.S. 319 [96 S.Ct. 893, 47 L.Ed.2d
                                              18] (1976) factors”: “(1) the private interest affected, (2) the government's
                                  23          interest, and (3) the value added by alternative procedural safeguards to
                                              what has already been provided in the particular situation before the court.”
                                  24          Soto v. Sessions, No. 18-cv-02891-EMC, 2018 WL 3619727, at *3 (N.D.
                                              Cal. July 30, 2018); see also Lopez Reyes, 2018 WL 7474861, at *9-10
                                  25          (following Soto). Another court determined “that the decision depends on
                                              the individual circumstances of each case,” but explained that the length of
                                  26          the petitioner's detention is the most important factor and that, “[i]n general,
                                              as detention continues past a year, courts become extremely wary of
                                  27          permitting continued custody absent a bond hearing.” Gonzalez v. Bonnar,
                                              No. 18-cv-05321-JSC, 2019 WL 330906, at *2-5 (N.D. Cal. Jan. 25, 2019).
                                  28
                                                                                         9
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 10 of 14




                                   1   Id.

                                   2          Considering the individual circumstances of Rodriguez Diaz’s detention, the Court

                                   3   determines that a custody redetermination hearing is appropriate. First, the Court finds that

                                   4   Rodriguez Diaz has a strong privacy interest given that he has been in custody for approximately

                                   5   16 months and his last bond hearing was nearly 14 months ago. See Marroquin Ambriz, 420 F.

                                   6   Supp. 3d at 963 (“There is no question in this case that Marroquin Ambriz has a strong private

                                   7   interest given that he has been in custody for 17 months and his last bond hearing was nearly 15

                                   8   months ago.”) (collecting cases); see also De Paz Sales, 2019 WL 4751894, at *5-7 (finding

                                   9   prolonged detention after more than 14 months in custody without a bond hearing for over a year);

                                  10   Sotelo Tarin v. Bonnar, No. 19-cv-00519-CRB, 2019 WL 568921, at *7 (N.D. Cal. Feb. 12, 2019)

                                  11   (finding petitioner who had been detained for 15 months “likely to succeed in arguing that [he]

                                  12   had a due process right to a bond hearing”); Gonzalez, 2019 WL 330906, at *3-5 (finding
Northern District of California
 United States District Court




                                  13   “prolonged detention without an individual bond hearing violates [the petitioner's] due process

                                  14   rights” where “detention has lasted just over a year and will last at least 15-17 months in total”);

                                  15   Lopez Reyes, 2018 WL 7474861, at *10 (finding “that Petitioner's detention has been long and that

                                  16   his private interest is strong” where “Petitioner has now been detained for twenty-one months, and

                                  17   over a year has passed since his last bond hearing”); Meza v. Bonnar, No. 18-cv-02708-BLF, 2018

                                  18   WL 2554572, at *3 (N.D. Cal. June 4, 2018) (finding “serious questions going to the merits of

                                  19   Petitioner's claim that the Constitution requires periodic bond hearings for aliens in removal

                                  20   proceedings who have been detained for lengthy periods of time – here, 13 months”).2

                                  21          The government’s arguments that Rodriguez Diaz’s current length of detention does not

                                  22   constitute a prolonged detention do not persuade. “As the government correctly observes,

                                  23   [Rodriguez Diaz] is responsible for at least some of the time during which he was detained

                                  24

                                  25          2
                                                  As these other district courts declined to define a a specific length of time that would
                                  26   constitute a prolonged detention requiring an individualized bond determination, so too does this
                                       Court decline to define this line. Instead, as noted above, Rodriguez Diaz’s length of his detention
                                  27   is similar to other durations where district courts have found a prolonged detention requiring an
                                       individualized bond determination where the government bears the burden by a heightened
                                  28   evidentiary standard.

                                                                                         10
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 11 of 14




                                   1   because he . . . chose to appeal the IJ's adverse [decisions, b]ut [t]he government's suggestion that

                                   2   [Rodriguez Diaz’s] choice to appeal . . . adverse rulings weighs against any constitutional claim

                                   3   that he may make regarding his detention during the course of the appeal is untenable and the

                                   4   Court will not require that a petitioner who pursues his available legal remedies must forego any

                                   5   challenge to the reasonableness of his detention in the interim.” Marroquin Ambriz, 420 F. Supp.

                                   6   3d at 963-64 (internal quotation marks omitted). And, “weighing in [Rodriguez Diaz’s] favor on

                                   7   this point are the facts that he is being detained at Yuba County Jail, a penal institution.” Id.

                                   8   Thus, the Court finds that Rodriguez Diaz has a strong privacy interest.

                                   9           Second, the Court concludes that the government's interest is less strong here in this

                                  10   matter. Where, as here, the interest “at stake . . . is the ability to detain [p]etitioner without

                                  11   providing him with another bond hearing, not whether the government may continue to detain

                                  12   him, and it is not contested that the cost of conducting a bond hearing, to determine whether the
Northern District of California
 United States District Court




                                  13   continued detention of [p]etitioner is justified, is minimal.” Id. at 964 (citing Lopez Reyes, 362 F.

                                  14   Supp. 3d at 777 ). And “requiring the government to provide [p]etitioner with another bond

                                  15   hearing does not significantly undermine the government's interest in evaluating the evidence and

                                  16   in making . . . credibility determinations. If the Court requires the government to provide the

                                  17   [p]etitioner with another hearing, the IJ would still be the trier of fact at any such hearing.” Id.

                                  18   (citing Lopez Reyes, 362 F. Supp. 3d at 777).

                                  19           Third, the government’s arguments that Jennings has abrogated the holdings of Singh and

                                  20   Rodriguez – shifting the burden to the government and requiring a higher standard of proof – do

                                  21   not persuade. As the district court in Marroquin Ambriz observed:

                                  22                   [T]he Supreme Court [in Jennings] explicitly did not consider
                                                       whether either of these requirements was required under the
                                  23                   Constitution; instead, it “remand[ed] the case to the Court of
                                                       Appeals to consider [the constitutional arguments] in the first
                                  24                   instance.” 138 S. Ct. at 851. The Court of Appeals, in turn,
                                                       remanded the case to the district court to consider these and other
                                  25                   arguments. Rodriguez v. Marin, 909 F.3d 252, 257 (9th Cir. 2018).
                                                       In doing so, the court expressed “grave doubts that any statute that
                                  26                   allows for arbitrary prolonged detention without any process is
                                                       constitutional or that those who founded our democracy precisely to
                                  27                   protect against the government's arbitrary deprivation of liberty
                                                       would have thought so.” Id. at 256.
                                  28
                                                                                          11
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 12 of 14




                                   1   420 F. Supp. 3d 962-63. Thus, the Court similarly concludes that Jennings did not foreclose the

                                   2   relief sought by Rodriguez Diaz in this petition.

                                   3          Accordingly, Rodriguez Diaz’s detention has been prolonged, with strong private interests

                                   4   that outweigh the government's interests. “He is therefore entitled to a bond hearing at which ‘the

                                   5   government must prove by clear and convincing evidence that [he] is a flight risk or a danger to

                                   6   the community to justify denial of bond.’” Marroquin Ambriz, 420 F. Supp. 3d at 964 (quoting

                                   7   Singh, 638 F.3d at 1203). Thus, in light of the foregoing, with respect to the custody

                                   8   redetermination, the Court GRANTS IN PART the petition and the temporary restraining order.

                                   9          Release From Custody: Having reviewed the record, the Court concludes that Rodriguez

                                  10   Diaz has not met his burden in demonstrating that, as a matter of law, he is neither a flight risk or a

                                  11   danger to the community to warrant the extraordinary remedy – either through the petition or the

                                  12   temporary restraining order – of his immediate release from ICE custody.
Northern District of California
 United States District Court




                                  13          First, Rodriguez Diaz fails to show the merits of his underlying request for release. The

                                  14   Court notes that the IJ – as the typical fact finder in immigration proceedings – has not had an

                                  15   opportunity to conduct an appropriate hearing where the government will bear the burden of proof

                                  16   in demonstrating his continued detention by clear and convincing evidence. And, absent evidence

                                  17   demonstrating that, as a matter of law, Rodriguez Diaz is entitled to be released, the Court is

                                  18   without jurisdiction to so order. See Judulang, 562 F. Supp. 2d at 1127; Slim, 2018 WL 4110551,

                                  19   at *4-5. The Court finds that the record before it is certainly not at this high threshold to order

                                  20   Rodriguez Diaz immediately released. Thus, Rodriguez Diaz has failed to demonstrate any merits

                                  21   to his request to be immediately released from ICE custody.

                                  22            Second, Rodriguez Diaz demonstrates no irreparable harm or injury that would warrant

                                  23   his immediate release from ICE custody. This is especially so where the Court has ordered that

                                  24   Rodriguez Diaz be afforded a bond hearing in conformance with due process rights. The Court

                                  25   notes that Rodriguez Diaz did not demonstrate any specific or unique harm or injury in support of

                                  26   his immediate release that would result to him in the original petition and the initial briefing; it

                                  27   was only in the supplemental briefing where the parties raised the specter of harm from the

                                  28   ongoing coronavirus pandemic. In the supplemental briefing, Rodriguez Diaz avers that he is
                                                                                           12
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 13 of 14




                                   1   uniquely susceptible to complications to COVID-19 because he is Latino and is being detained in

                                   2   a penal institution, where COVID-19 could easily spread amongst detained individuals.

                                   3           Rodriguez Diaz’s arguments do not persuade. Even considering Rodriguez Diaz’s

                                   4   arguments and evidence regarding COVID-19 over the government’s persuasive objections,3

                                   5   Rodriguez Diaz fails to demonstrate any immediate harm that would befall him, where he has no

                                   6   underlying medical conditions, and Rodriguez Diaz is an otherwise healthy man in his mid-

                                   7   twenties. In other words, Rodriguez Diaz alleges no medical conditions that would make him

                                   8   more susceptible to COVID-19, nor is he in an age range which would warrant greater

                                   9   consideration of an immediate release. Moreover, the facility where Rodriguez Diaz is being

                                  10   detained, Yuba County Jail, has no confirmed or suspected COVID-19 cases as of April 23, 2020.

                                  11   Thus, Rodriguez Diaz fails to demonstrate any immediate injury or harm from his continued

                                  12   detention that would warrant relief from the petition and temporary restraining order as to his
Northern District of California
 United States District Court




                                  13   request for his immediate release.

                                  14           Accordingly, The Court DENIES IN PART the petition and the temporary restraining order

                                  15   on this basis.

                                  16   IV.     CONCLUSION
                                  17           Based on the foregoing reasons, the petition for writ of habeas corpus and the temporary

                                  18   restraining order is GRANTED IN PART and DENIED IN PART. The Court ORDERS that the

                                  19   government must provide Rodriguez Diaz with a bond hearing before an immigration judge within

                                  20
                                               3
                                  21             In addition to the strong evidentiary objections raised by the government, the Court
                                       further notes that there are significant concerns with considering Rodriguez Diaz’s evidence and
                                  22   arguments regarding COVID-19 where such arguments were not made or advanced in the
                                       underlying habeas petition: “[I]t is axiomatic that the complaint may not be amended by the briefs
                                  23   in opposition to a motion to dismiss.” Frenzel v. AliphCom, 76 F. Supp. 3d 999, 1009 (N.D. Cal.
                                       2014) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)).
                                  24   Further, a party’s “attempt to introduce new evidence in connection with their reply papers is
                                       improper.” Contratto v. Ethicon, Inc., 227 F.R.D. 304, 308 n.5 (N.D. Cal. 2005); see also Roe v.
                                  25   Doe, No. C, 09-0682 PJH, 2009 WL 1883752, at *5 (N.D. Cal. June 30, 2009) (“‘It is well
                                       accepted that raising of new issues and submission of new facts in [a] reply brief is improper.’”)
                                  26   (citation omitted; brackets in original). However, because the Court finds that even after
                                       consideration of the COVID-19 arguments raised in the supplemental briefing by Rodriguez Diaz
                                  27   his immediate release is not warranted and such arguments do not otherwise factor into the Court’s
                                       analysis, the Court DENIES AS MOOT the government’s objections to specific evidence in support
                                  28   of Rodriguez Diaz’s briefing.

                                                                                        13
                                         Case 4:20-cv-01806-YGR Document 15 Filed 04/27/20 Page 14 of 14




                                   1   twenty-one (21) days of the date of this Order. At that hearing, the government will bear the

                                   2   burden of demonstrating, by clear and convincing evidence, that Rodriguez Diaz is a flight risk or

                                   3   a danger to the community.

                                   4          The Clerk of the Court shall enter judgment and close this matter.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 27, 2020

                                   7
                                                                                                      YVONNE GONZALEZ ROGERS
                                   8                                                                 UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       14
